         Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
____________________________________
                                      )
MASSACHUSETTS MUTUAL LIFE             )
INSURANCE COMPANY,                    )
                                      )
             Plaintiff,               )
                                      )
v.                                    )    Civil Action No.: 18-30150
                                      )
PMN II, LLC, PMN III, LLC, GENERAL )
CHARLES E. “CHUCK” YEAGER             )
(RET.), VICTORIA YEAGER, GENERAL )
CHUCK YEAGER, INC., and GENERAL )
CHUCK YEAGER FOUNDATION,              )
                                      )
                                      )
             Defendants.              )
____________________________________)

 PLAINTIFF’S MOTION FOR ORDER REGARDING SERVICE OF SUMMONS AND
                     COMPLAINT ON DEFENDANTS

       Plaintiff Massachusetts Mutual Life Insurance Company (“MassMutual”) hereby

respectfully submits this Motion seeking an order to confirm that Defendants PMN II, LLC,

PMN III, LLC, General Charles E. “Chuck” Yeager (Ret.) (“General Yeager”), Victoria Yeager

(“Mrs. Yeager”), General Chuck Yeager, Inc., and General Chuck Yeager Foundation

(collectively, “Defendants”) were served with the summons and Complaint in this action on

November 28, 2018. Alternatively, MassMutual respectfully requests an order stating that

service of the summons and Complaint on Defendants via United States Postal Service express

mail delivery to her current post office box mailing address and by e-mail to

victoria.yeager@prodigy.net was sufficient.

       In support of this Motion, MassMutual states the following:
            Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 2 of 8



       1.       This action arises from Mrs. Yeager’s allegations that MassMutual violated

General Yeager’s right of publicity and right of privacy when an article written by a MassMutual

employee and published in a benefits trade publication made reference to the historical milestone

of General Yeager’s first supersonic flight. After Mrs. Yeager, who has been declared a

vexatious litigant by California state and federal courts, see Exhibits A and B, made repeated

threats against MassMutual, MassMutual filed its Complaint for Declaratory Judgment (the

“Complaint”) on September 12, 2018. The Complaint seeks a declaration that MassMutual has

not violated Defendants’ common law or statutory rights of privacy, Plaintiff has not violated

Defendants’ rights under the Lanham Act, and to determine which Defendant owns rights, title,

and interest in General Yeager’s name.

       2.       Pursuant to Fed. R. Civ. P. 4(m) and Local Rule 4.1, the time period for

MassMutual to serve the Defendants runs until December 11, 2018.

       3.       Mrs. Yeager is the agent for process of service for General Chuck Yeager, Inc.

and General Yeager Foundation. See Ex. C.

       4.       Mrs. Yeager is also, upon information and belief, a member of PMN II, LLC and

PMN III, LLC.

MassMutual Requests that Defendants Waive Service

       5.       On October 2, 2018, Mrs. Yeager communicated with an in-house attorney for

MassMutual by e-mail and telephone, during which communications Mrs. Yeager acknowledged

that she was aware of the commencement of this action. See Ex. A.1

       6.       On October 2, 2018, MassMutual’s counsel in this action, Elizabeth Alquist

(“Attorney Alquist”), sent Mrs. Yeager, via UPS delivery, a package enclosing Notice of a
       1
        Mrs. Yeager has informed MassMutual’s counsel that Defendants are not represented
by counsel in this matter.


                                                -2-
.
              Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 3 of 8



Lawsuit and Request to Waive Service of a Summons forms and Waiver of Service of Summons

forms. See Ex. D. The package was rejected and returned to counsel.

         7.       On October 2, 2018, MassMutual’s in-house attorney also sent Mrs. Yeager, via

e-mail,2 copies of the Complaint and Waiver of Service of Summons forms for each of the

Defendants. See Ex. A.

         8.       Attorney Alquist has had multiple communications with Mrs. Yeager since

sending her Waiver of Service forms during which Mrs. Yeager has acknowledged her

awareness of this lawsuit and the request for Defendants to waive service. Attorney Alquist also

has followed up on the request to waive service in these communications. Nevertheless,

Defendants refused to waive service of the summons and Complaint. After allowing more than

thirty days for Defendants to waive service, MassMutual proceeded to attempt service on

Defendants.

MassMutual’s Service of the Summons and Complaint

         9.       On November 28, 2018, Defendants were served at 15995 Pleasant Valley Road,

Penn Valley, CA by posting in a conspicuous place on the property - namely a post next to the

gate which surrounds the home. See Doc Nos. 6-11. This is “prima facie evidence that service

was validly performed.” Som v. Daniels Law Offices, P.C., 573 F. Supp. 2d 349, 354 (D. Mass.

2008).

         10.      Rule 4(e)(1) of the Federal Rules of Civil Procedure provides that an individual

may be served within a judicial district of the United States by “following state law for serving a

summons in an action brought in courts of general jurisdiction in the state were the district court


         2
         E-mails to Mrs. Yeager have been sent to her address victoria.yeager@prodigy.net.
Mrs. Yeager uses this e-mail address in other pending lawsuits in which she is a pro se party and
has also used it to communicate with MassMutual and its counsel.


                                                  -3-
.
           Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 4 of 8



is located.” A corporation, partnership or other unincorporated association may also be served in

this manner. See Fed. R. Civ. P. 4(h).

       11.     Rule 4(e) of the Massachusetts Rules of Civil Procedure provides that service may

be made outside of the Commonwealth of Massachusetts by any appropriate manner prescribed

by Mass. R. Civ. P. 4(d), which includes that an individual may be served “by leaving copies

thereof at his last and usual place of abode,” (Mass. R. Civ. P. 4(d)(1)) and a corporation or

unincorporated association may be served by “delivering such copies to any other agent

authorized by appointment or law to receive service of process.” Mass. R. Civ. P. 4(d)(2).

       12.     Further, Mass. R. Civ. P. 4(e) provides that service may be made outside of the

Commonwealth “as directed by order of the court.”

       13.     15995 Pleasant Valley Road, Penn Valley, California is the last and usual place of

abode of Mrs. Yeager and General Yeager. For example, in the action Yeager, et al. v. Bowlin,

et al., pending in the United States District Court for the Eastern District Court of California, the

U.S. Magistrate Judge directed that the Yeagers be served with notice of a hearing on a sanctions

motion at this address. See Ex. E. Therefore, service has been made pursuant to Fed. R. Civ. P.

4(3)(1) and 4(h).

       14.     15995 Pleasant Valley Road, Penn Valley, California is also currently listed as the

address for General Chuck Yeager, Inc. on the trademark registrations for “Chuck Yeager” with

the United States Patent and Trademark Office. See Ex. F.3

       15.     In addition, on November 29, 2018, MassMutual’s counsel sent copies of the

summons and Complaint to Mrs. Yeager, via United States Postal Service express mail delivery,



       3
        The Trademark Manual of Examining Procedure (“TMEP”) establishes a duty to
maintain a current and accurate correspondence address. TMEP Sec. 609.03 (Oct. 2018).


                                                 -4-
.
          Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 5 of 8



at the address P.O. Box 1507, Penn Valley, California 95946. Mrs. Yeager identifies this P.O.

Box as her current mailing address in pending lawsuits to which she is a pro se party. See Ex. G.

       16.     Mrs. Yeager has, however, informed MassMutual’s counsel that Defendants

challenge the sufficiency of this service.

       17.     On December 7, 2018, by e-mail, Ms. Yeager asserted that Defendants were not

served at 15995 Pleasant Valley Road, Penn Valley, CA, that they have not been at that address

for “several months” and that “no mail is accepted there.” See Ex. H.

       18.     Though requested by counsel for MassMutual, Mrs. Yeager has refused to

provide an alternate address for service.

       19.     Mrs. Yeager’s course of action is consistent with the rulings declaring her and

General Yeager “vexatious litigants” in California. See Ex. A and B.

       20.     Mrs. Yeager and General Yeager also have a history of attempting to evade

service. According to sworn statements filed in a California lawsuit, in 2011, Mrs. Yeager and

General Yeager went to the extreme lengths of holding a process server at gunpoint. See Ex. I.

Defendants Have Knowledge Of This Action and Will Not Be Prejudiced By The Requested
Order

       21.     Defendants will not be prejudiced by an order deeming service complete because

Defendants have had a copy of the complaint since approximately October 2, 2018. See Ex. A.

       22.     In Arnold v. Books, 2003 Mass. App. Div. 187, *2 (2003), a Massachusetts state

court found that there was “substantial evidence” that a party received notice of a matter where

process was delivered to the wife or girlfriend of the party, and thereafter, the party contacted

opposing counsel to discuss the matter. See Ex. J.

       23.     Here, Defendants have received the Complaint via e-mail, by delivery to their

post office box address, and by service at their last and usual place of abode. Further,


                                                 -5-
.
            Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 6 of 8



MassMutual and its counsel have been in contact with Mrs. Yeager regarding the Complaint and

its contents.

        Therefore, MassMutual respectfully requests an order from this Court declaring that

Defendants were properly served on November 28, 2018 pursuant to Fed. R. Civ. P. 4.

        Alternatively, MassMutual respectfully requests an order stating that delivery of the

summons and Complaint to the Yeagers’ post office box address and to Mrs. Yeager via e-mail

to victoria.yeager@prodigy.net is sufficient service for this action.4 Should the Court determine

that further service on the Defendants is required, MassMutual requests a 30-day extension of the

deadline to serve Defendants, up to and including January 11, 2019.5




        4
          A court may order an alternative method of service may be warranted “[w]here a
plaintiff, on his own or through a process server, makes numerous unsuccessful attempts to
effectuate service of process on a defendant.” Alves v. Daly, 2013 WL 1330010, *4 (D. Mass.
2013). Any alternate method of service ordered must be “reasonably calculated, under all
circumstances, to apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections.” Id. (citation omitted). In Alves, this Court allowed an
alternative method of service where the plaintiff repeatedly called and left messages at the
defendant’s work place, had a sheriff attempt in-hand service on multiple occasions, and tried to
determine defendant’s last known residential address. Id.

      Here, MassMutual has attempted to secure a waiver of service from Defendants, served
Defendants at their last and usual abode, and delivered copies of the summons and Complaint to
Defendants via their post office box address and active e-mail address.
        5
          If it becomes necessary to again attempt personal service on Defendants, it may be
necessary, given the Yeagers’ apparent history of threatening process servers, to issue an order
directing that a U.S. Marshal serve Defendants in this action. In any event, for the reasons stated
herein, service should be deemed effected based on the measures already taken by MassMutual.


                                                -6-
.
          Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 7 of 8



Dated: December 11, 2018

                                                      Respectfully submitted,

                                                      MASSACHUSETTS MUTUAL LIFE
                                                      INSURANCE COMPANY

                                                      /s/ Erick M. Sandler
                                                      Erick M. Sandler (BBO # 653868)
                                                      Day Pitney LLP
                                                      242 Trumbull Street
                                                      Hartford, CT 06103-1212
                                                      Phone (860) 275-0138
                                                      Fax (860) 881-2459
                                                      emsandler@daypitney.com

                                                      Attorney for Plaintiff

                                                      Elizabeth A. Alquist
                                                      Melanie J. Raubeson
                                                      Day Pitney LLP
                                                      242 Trumbull Street
                                                      Hartford, CT 06103-1212
                                                      Phone (860) 275-0136
                                                      Fax (860) 881-2456
                                                      eaalquist@daypitney.com
                                                      mraubeson@daypitney.com

                                                      Of Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on December 11,

2018.


                                                      /s/ Erick M. Sandler
                                                      Erick M. Sandler
         Case 3:18-cv-30150-KAR Document 12 Filed 12/11/18 Page 8 of 8



                           LOCAL RULE 7.1(A)(2) CERTIFICATE

       It is MassMutual’s position that Local Rule 7.1(a)(2) does not apply to this Motion

because Defendants have not entered appearances in this action and there is no opposing counsel

with which to confer. However, as indicated in the Motion, I have conferred with Defendants on

multiple occasions, including to request waivers of service and an alternate addresses for service,

in a good faith attempt to resolve or narrow the issue of effectuating service.

                                                      /s/ Elizabeth A. Alquist
                                                      Elizabeth A. Alquist




                                                -8-
.
